Exhibit 10.1

OVERSEAS SHIPHOLDING GROUP, INC.
SEVERANCE PROTECTION PLAN

Effective January 1, 2006

INTRODUCTION

                        The purpose of this Overseas Shipholding Group, Inc.
Severance Protection Plan (this "Plan") is to enable Overseas Shipholding Group,
Inc. (the "Company") to offer a form of protection for a possible loss of income
to certain key employees in the event their employment with the Company is
terminated without Cause (as defined in Appendix B hereto), thereby protecting
and enhancing the interests of the Company and its stockholders by inducing such
key employees to remain with the Company, and to reinforce and encourage their
continued focus and dedication. Accordingly, to accomplish this purpose, the
Board of Directors of the Company (the "Board") has adopted this Plan, effective
January 1, 2006.



                        1.        Eligible Executives. For the purpose of this
Plan, "Eligible Executives" shall mean collectively the Tier A Executives and
the Tier B Executives designated from time to time in the sole discretion of the
Board or the Committee (as defined in Section 9(a) below) pursuant to a Notice
of Eligibility, in the form attached hereto as Appendix A, who have executed and
delivered to the Committee the Acknowledgment and Agreement set forth in such
Notice of Eligibility. The Board or the Committee may change an Eligible
Executive's designation from Tier A to Tier B upon one (1) year's prior written
notice and from Tier B to Tier A at any time upon written notice.

                        2.        Term. The protection period under this Plan
(the "Protection Period") shall commence on January 1, 2006 and shall continue
until terminated or modified by the Company on not less than one (1) year's
prior written notice to the Eligible Executives then participating in the Plan.
Notwithstanding the foregoing, the Protection Period will terminate as to any
Eligible Executive upon (i) such Eligible Executive's termination of employment
due to death, Disability (as defined in Appendix B hereto), retirement, or
resignation by the Eligible Executive for any reason, (ii) the Company's
termination of such Eligible Executive's employment with or without Cause, or
(iii) upon one (1) year's prior written notice by the Company to the Eligible
Executive of the Eligible Executive's ceasing to be eligible to participate in
this Plan. Termination of the Protection Period for an Eligible Executive shall
not impact (x) any of the Company's then existing obligations to make payments
or provide benefits hereunder to such Eligible Executive as a result of the
Eligible Executive's prior termination without Cause, or (y) the continuing
obligations of such Eligible Executive under Section 7 hereof.

                        3.        Termination.

                        (a)        If, during the Protection Period as provided
in Section 2 hereof, an Eligible Executive's employment with the Company is
terminated by the Company without Cause (the date of any such termination, the
"Termination Date") the Eligible Executive shall be entitled to the amounts
provided in Section 4 as of the Termination Date applicable to such Eligible
Executive.

                        (b)        For purposes of this Agreement, a termination
without Cause shall be a termination by the Company other than for Cause or
Disability. A constructive termination shall not be treated as a termination
without Cause.

                        4.        Severance Compensation.

                        (a)        If, pursuant to Section 3, an Eligible
Executive is entitled to the amounts and benefits under this Section 4, the
Eligible Executive shall receive the following payments and benefits from the
Company:

                                   (i)       (A) subject to submission of
appropriate documentation, any incurred but unreimbursed business expenses for
the period prior to the Eligible Executive's termination payable in accordance
with the Company's policies and practices; (B) any base salary, bonus, vacation
pay or other compensation accrued or earned under law or in accordance with the
Company's policies applicable to the Eligible Executive but not yet paid; and
(C) any other amounts or vested benefits due under the then applicable employee
benefit (including, without limitation, any non-qualified pension plan or
arrangement), equity or incentive plans of the Company then in effect,
applicable to the Eligible Executive as shall be determined and paid in
accordance with such plans;

                                     (ii)       subject to delivery and
non-revocation of the Release referred to in Section 5 hereof, (A) an amount
equal to the Eligible Executive's monthly base salary rate in effect immediately
prior to his or her termination for (x) if the Eligible Executive is a Tier A
Executive, twenty-four (24) months after the Eligible Executive's employment
terminates or, (y) if the Eligible Executive is a Tier B Executive, eighteen
(18) months after the Eligible Executive's employment terminates and (B) to the
extent not paid pursuant to Section 4(a)(i) above, any earned but unpaid bonus
for a previously completed fiscal year of the Company paid to the Eligible
Executive in such year following the completed fiscal year of the Company at
such time as other executives of the Company receive their bonuses for such
year. Notwithstanding the foregoing, if the Company determines in good faith
that any payment under this Section 4(a)(ii) would cause a violation of Internal
Revenue Code Section 409A ("Section 409A") if paid within the first six (6)
months after termination of an Eligible Executive's employment, such amount(s)
shall not be paid during such six (6) month period but instead the amounts that
would otherwise be paid during such six (6) month period shall be paid to such
Eligible Executive in a lump sum (without interest) immediately after the end of
such six (6) month period. Thereafter, payments shall be made in accordance with
the Company's normal payroll practices; and

                                 (iii)       subject to delivery and
non-revocation of the Release referred to in Section 5 hereof, continued
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA") under the Company health plans in which the Eligible Executive
participated immediately prior to the Termination Date, or materially equivalent
plans thereto (the "Health Plans"), for the Eligible Executive and the Eligible
Executive's dependents until the earliest of (A) such Eligible Executive or such
Eligible Executive's eligible dependents, as the case may be, ceasing to be
eligible under COBRA, (B) eighteen (18) months following the Eligible
Executive's Termination Date and (C) the Eligible Executive's commencement of
other substantially full-time employment; provided that the Eligible Executive
timely elects such COBRA coverage and pays the same premium amount for such
coverage as the Eligible Executive would pay if an active employee; and further
provided that such coverage shall cease to the extent that the providing of such
coverage would violate applicable law or result in the Eligible Executive or
other participants being taxed on the benefits under such Health Plan or
alternative materially equivalent coverage or a payment therefor (on a tax
grossed up basis, to the extent the amount taxable to the Eligible Executive is
greater than the amount taxable to the Eligible Executive if he or she was an
employee and participated in the Health Plans).

                       (b)        In the event of any violation of Section 7
hereof by an Eligible Executive, the Company may immediately cease making any
further payments to such Eligible Executive under Section 4(a)(ii) and cease
providing the benefits to such Eligible Executive under Section 4(a)(iii) and
all amounts previously paid to such Eligible Executive under Section 4(a)(ii)
beyond ten thousand dollars ($10,000) shall be immediately repaid to the Company
upon demand.

                        5.        Acceptance Form and Release. Any and all
amounts payable and benefits or additional rights provided to an Eligible
Executive pursuant to Sections 4(a)(ii) and 4(a)(iii) of this Plan shall only be
payable if the Eligible Executive executes and delivers to the Company an
Acceptance Form and Release in the form attached hereto as Appendix C (the
"Release") discharging all claims of the Eligible Executive which may have
occurred up to the Termination Date applicable to such Eligible Executive (with
such changes therein as may be necessary to make it valid and encompassing under
applicable law) within the appropriate time described in the Release presented
by the Company to the Eligible Executive.

                        6.        No Duty to Mitigate/Set-off. Other than as set
forth in Section 4(a)(iii)(C), if an Eligible Executive becomes entitled to the
amounts payable and benefits or additional rights provided in Section 4 of this
Plan, such Eligible Executive shall not be required to seek other employment or
to attempt in any way to reduce any amounts payable to the Eligible Executive by
the Company pursuant to this Plan. The amounts due under Section 4 are
inclusive, and in lieu of, any amounts payable under any other salary
continuation or cash severance arrangement of the Company and to the extent paid
or provided under any other such arrangement shall be offset against the amount
due hereunder.



                        7.        Confidentiality, Non-Competition,
Non-Solicitation and Cooperation.

                       (a)        In consideration of participating in this Plan
(during and after the Protection Period no matter how the Protection Period
ends), by the execution and delivery to the Committee of the Acknowledgement and
Agreement set forth on the Notice of Eligibility provided to such Eligible
Executive by the Board or the Committee in the form attached hereto as Appendix
A, each Eligible Executive agrees to the following agreements:

                                   (i)       during the Eligible Executive's
employment with the Company and thereafter, the Eligible Executive, directly or
indirectly, shall not for any reason whatsoever, communicate or disclose to any
unauthorized person, firm or corporation, or use for the Eligible Executive's
own account, without the prior written consent of the Board or the Chief
Executive Officer of the Company (the "CEO"), any proprietary processes, trade
secrets or other confidential data or information of the Company and its related
and affiliated companies concerning their businesses or affairs, accounts,
products, services or customers, it being understood, however, that the
obligations of this Section 7(a)(i) shall not apply to the extent that the
aforesaid matters (i) are disclosed in circumstances in which the Eligible
Executive is legally required to do so, provided that the Eligible Executive
gives the Company prompt written notice of receipt of notice of any legal
proceedings so as the Company has the opportunity to obtain a protective order,
or (ii) become known to and available for use by the public other than by the
Eligible Executive's wrongful act or omission;

                                  (ii)       during the Eligible Executive's
employment with the Company and thereafter, the Eligible Executive shall fully
cooperate with the Company or its counsel in connection with any matter,
investigation, proceeding or litigation regarding any matter in which the
Eligible Executive was involved during his or her employment with the Company or
to which the Eligible Executive has knowledge based on his or her employment
with the Company;

                                 (iii)       during the Eligible Executive's
employment with the Company and for the one (1) year period thereafter, the
Eligible Executive shall not participate, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever (within the
United States of America, or in any country where the Company or its affiliates
do business) in a business in competition with any Material Business (as defined
below) conducted by the Company as of the date of the termination of the
Eligible Executive's employment ("Competitor"), provided, however, that such
participation will not include (i) the mere ownership of not more than one
percent (1%) of the total outstanding stock of a publicly held company, (ii)
engaging in any activity with, or for, a non-competitive division, subsidiary or
affiliate of any Competitor, or (iii) any activity engaged in with the prior
written approval of the Board or the CEO. A business shall be deemed to be a
"Material Business" of the Company if it generated more than 5% of the Company's
revenues in the fiscal year ending immediately prior to termination of the
Eligible Executive's employment or is projected to generate more than 5% of the
Company's revenues in the fiscal year of termination of the Eligible Executive's
employment;

                                  (iv)       during the Eligible Executive's
employment with the Company and for the two (2) year period thereafter, the
Eligible Executive, shall not directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, solicit, induce, hire or
retain any employee of the Company (or any person who had been such an employee
in the prior six (6) months) to leave the employ of the Company or to accept
employment or retention as an independent contractor with, or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company or take any action to assist or aid any other person, firm,
corporation or other entity in identifying, soliciting, hiring or retaining any
such employee; provided, an Eligible Executive may serve as a reference after he
or she is no longer employed by the Company, but not with regard to any entity
with which he or she is affiliated or from which he or she is receiving
compensation and this provision shall not be violated by general advertising not
specifically targeted at employees of the Company;

                                   (v)       during the Eligible Executive's
employment with the Company and for the one (1) year period thereafter, the
Eligible Executive shall not solicit or induce any customer of the Company to
purchase goods or services offered by the Company from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer;

                                  (vi)       during the Eligible Executive's
employment with the Company and thereafter, the Eligible Executive shall not
make any statement that disparage the Company or its employees, officers,
directors, products or services. Notwithstanding the foregoing, truthful
statements made in the course of sworn testimony in administrative, judicial or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) by the Eligible Executive shall not be subject to this
Section 7(a)(vi). In addition, traditional competitive statements made by an
Eligible Executive which are not based on his or her employment with the Company
shall not be deemed a violation of the foregoing if the Eligible Executive is in
a competitive position; and

                                 (vii)       the Eligible Executive shall not
resign from the Company for any reason within one hundred eighty (180) days from
the date such Eligible Executive becomes an Eligible Executive under this Plan.

                       (b)        Because the Company's remedies at law for a
breach or threatened breach of any of the provisions of this Section 7 would be
inadequate, in the event of such a breach or threatened breach by an Eligible
Executive, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available against such Eligible Executive without the
need to post a bond.

                       (c)        If it is determined by a court of competent
jurisdiction that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable, such restriction may be modified or
amended by the court to render it enforceable to the maximum extent permitted.

                        8.        Funding. This Plan shall be funded out of the
general assets of the Company as and when benefits are payable under this Plan.
To the extent that any Eligible Executive acquires a right to receive payments
under this Plan, such right shall not be secured by any assets of the Company or
any of its affiliated companies. The Eligible Executives shall be general
creditors of the Company. Any assignment, lien or other encumbrance by an
Eligible Executive of the amounts and benefits provided under this Plan shall be
null and void. If the Company decides in its sole discretion to establish any
advance accrued reserve on its books against the future expense of benefits
payable hereunder, or if the Company decides in its sole discretion to fund a
trust under this Plan, such reserve or trust shall not under any circumstances
be deemed to be an asset of this Plan.

                        9.        Administration of this Plan.

                       (a)        The general administration of this Plan on
behalf of the Company (as Plan Administrator under Section 3(16)(A) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA")) shall be
placed with an administrative committee appointed by the Board to administer
this Plan ("the Committee").

                       (b)        The Company may, in its sole discretion, pay
or reimburse the members of the Committee for all reasonable expenses incurred
in connection with their duties hereunder.

                       (c)        Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. Subject to the terms of this Plan and provided that the
Committee acts in good faith, the Committee shall have complete authority to
determine an Eligible Executive's participation and benefits under this Plan, to
interpret and construe, in its sole discretion, the provisions of this Plan, and
to make decisions in all disputes involving the rights of any person interested
in this Plan. All decisions by the Committee shall be made in the Committee's
sole discretion and shall be final and binding on all persons having or claiming
any interest in this Plan.

                       (d)        The Committee may delegate any and all of its
powers and responsibilities hereunder to other persons by formal resolution
filed with and accepted by the Board. Any such delegation shall not be effective
until it is accepted by the Board and the persons designated and may be
rescinded at any time by written notice from the Committee to the person to whom
the delegation is made.

                       (e)        The Committee may employ such legal counsel,
accountants and other persons as may be required in carrying out its work in
connection with this Plan.

                       (f)        The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of this Plan and such other
data as may be required to carry out its functions under this Plan and to comply
with all applicable laws.

                       (g)        The Company shall be the Plan Administrator
for the purposes of any applicable law and shall be responsible for the
preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies. The Company shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.

                       (h)        The Company shall indemnify, to the full
extent permitted by law and its Certificate of Incorporation and By-laws (but
only to the extent not directly covered by insurance) its officers and
directors, (and any employee involved in carrying out the functions of the
Company under this Plan), each member of the Committee, and any person
designated pursuant to Section 9(d) above, against any expenses, including
amounts paid in settlement of a liability, which are reasonably incurred in
connection with any legal action to which such person is a party by reason of
his or her duties or responsibilities with respect to this Plan, except with
regard to matters as to which he or she shall be adjudged in such action to be
liable for gross negligence, willful misconduct or fraud in the performance of
his or her duties.

                       10.        ERISA Provisions (Including Claims
Procedures). This Plan is intended to be a "top hat" welfare benefit plan within
the meaning of U.S. Department of Labor Regulation Section 2520.104-24.
Administrative provisions about this Plan are contained in Appendix D hereto.
This Plan document, including the Appendices hereto, shall constitute the Plan
document and shall be distributed to Eligible Executives in this form.

                       11.        Employee Benefit Plans. The amounts and
benefits specified in Section 4 hereof shall not be paid to any Eligible
Executive as an employee and no Eligible Executive shall be eligible to
participate in employee benefit plans maintained by the Company following the
Termination Date applicable to such Eligible Executive except as specifically
provided herein. Amounts paid pursuant to Section 4 shall not be taken into
account for purposes of determining contributions to or calculating accrued
benefits under the employee benefit plans maintained by the Company.

                       12.        Successors; Binding Agreement. In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree in writing to be obligated
to make the payments and provide the benefits under this Plan in the same manner
and to the same extent that the Company would have been obligated under this
Plan if no such succession had taken place. This Plan shall inure to the benefit
of and be enforceable by each Eligible Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If any Eligible Executive shall die while any amount
would still be payable to such Eligible Executive, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the executors, personal representatives or administrators of such
Eligible Executive's estate, as if the Eligible Executive had continued to live.
No rights or obligations hereunder may be assigned by an Eligible Executive.

                       13.        Amendment and Termination. The Company
reserves the right to amend or terminate, in whole or in part, any or all of the
provisions of this Plan by action of the Board or the Committee at any time and
for any reason, provided that in no event shall any material amendment which
reduces an Eligible Executive's right to payment and/or benefits under this Plan
or any termination of this Plan be effective as to any Eligible Executive then
participating in this Plan prior to the one (1) year anniversary such amendment
or Plan termination is adopted by the Board. This Plan shall cease to apply as
provided in Section 19 hereof. Notwithstanding the foregoing, once the payments
or benefits hereunder have commenced to be paid to an Eligible Executive, this
Plan may not be amended to reduce such benefits.

                       14.        Notices. Any notice or other communication
required or permitted under this Plan shall be in writing and shall be delivered
personally, or sent by registered mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally, or, if mailed, five (5) days after
the date of deposit in the United States mails. Notices and communications shall
be delivered or sent to the following addresses:

If to the Company, to:
                                   (i)       Overseas Shipholding Group, Inc.
                                              666 Third Avenue
                                              New York, New York 10017
                                              Attention: Chairman or CEO

                                  (ii)       If to an Eligible Executive, to his
or her last shown address on the
                                              books of the Company.

                       15.        Service with Any Subsidiary. For purposes of
this Plan, employment with any subsidiary shall be deemed to be employment by
the Company and references to the Company shall include all such entities,
except that the payment obligation hereunder shall be solely that of the
Company.

                       16.        Separability. If any provisions of this Plan
(including the Appendices hereto) shall be declared to be invalid or
unenforceable, in whole or in part, by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect the validity of the remaining
provisions of this Plan (including the Appendices hereto).

                       17.        Withholding. The Company shall have the right
to make such provisions as it deems necessary or appropriate to satisfy any
obligations it reasonably believes it may have to withhold federal, state or
local income or other taxes incurred by reason of payments pursuant to this
Plan. In lieu thereof, the Company shall have the right to withhold the amounts
of such taxes from any other sums due or to become due from the Company to the
Eligible Executive upon such terms and conditions as the Committee may
prescribe.

                       18.        Code Section 409A. The Company makes no
guarantee with respect to the tax treatment of payments hereunder and the
Company shall not be responsible in any event with regard to non-compliance with
Code Section 409A. Notwithstanding the foregoing, this Plan is intended to
comply with the applicable requirements of Code Section 409A and shall be
limited, construed and interpreted in accordance with such intent. Furthermore,
the Company reserves the right to amend the provisions of this Plan at any time
in order to avoid the imposition of the additional tax under Code Section 409A
on any payments to be made hereunder.

                       19.        Non-Exclusivity of Rights. Nothing in this
Plan shall prevent or limit an Eligible Executive's continuing or future
participation in any benefit, bonus, incentive, equity or other plan or program
provided by the Company for which the Eligible Executive may qualify, nor shall
anything herein (except Section 7) limit or otherwise prejudice such rights as
the Eligible Executive may have under any other currently existing plan,
agreement as to employment or termination from employment with the Company or
statutory entitlements. Amounts that are vested benefits or those which an
Eligible Executive is otherwise entitled to receive under any other plan or
program of the Company, at or subsequent to the Termination Date applicable to
such Eligible Executive, shall be payable in accordance with such other plan or
program, except as otherwise specifically provided herein. Notwithstanding the
foregoing, an Eligible Executive shall not be entitled to received duplicative
severance payments and benefits and, to the extent that an Eligible Executive is
entitled to severance payments and benefits under any other plan or agreement,
such Eligible Executive shall be entitled to the greater of the payments and
benefits thereunder or hereunder but not under both plans or agreements.
Furthermore, upon the occurrence of a Change of Control as defined in any
applicable Change of Control Protection Agreement between an Eligible Executive
and the Company, the provisions of this Plan (including Section 7 hereof) shall
terminate and cease to apply to the Eligible Executive if the Eligible Executive
is covered by the provisions of such Change of Control Protection Agreement.

                       20.        At Will Employment. This Plan does not
constitute a contract of employment and, subject to any other agreement between
an Eligible Executive and the Company, the Company reserves the right to
terminate an Eligible Executive's employment at any time with or without reason
or notice (unless otherwise prohibited by law), subject to the payment
provisions hereof.

                       21.        Governing Law. The construction,
interpretation and administration of this Plan shall be governed by ERISA. To
the extent not so governed, it shall be construed, interpreted, and governed in
accordance with the laws of the State of Delaware without reference to rules
relating to conflicts of law.

 

                       IN WITNESS WHEREOF, this Plan has been adopted effective
as of January 1, 2006, and Overseas Shipholding Group, Inc. has caused this
instrument to be signed by its officer or representative duly authorized on this
27th day of January, 2006.



                                                                       OVERSEAS
SHIPHOLDING GROUP, INC.

                                                                       By:      /s/Morten
Arntzen
                                                                       Name:  Morten
Arntzen
                                                                       Title:    President
& CEO

Appendix A

FORM OF

NOTICE OF ELIGIBILITY

Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York 10017



Dear [Insert Employee Name]:

          Reference is hereby made to the Overseas Shipholding Group, Inc.
Severance Protection Plan, effective January 1, 2006 (the "Plan"). Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan.

          The purpose of this Notice of Eligibility is to inform you that as of
[insert date], subject to the terms of the Plan, you are hereby eligible to
participate in the Plan as a Tier [A/B] Executive.

Sincerely,

Overseas Shipholding Group, Inc.

By: ___________________________
Name: _________________________
Title: __________________________


ACKNOWLEDGEMENT AND AGREEMENT:

In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees to be bound by the restrictive
covenants and agreements set forth in Section 7 of the Plan, including, without
limitation, the injunctive provisions of Section 7(b).

____________________________
[Name of Eligible Executive]

Effective Date:                                

Appendix B

DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:



                                   "Cause" shall mean, as to each Eligible
Executive: (I) the engaging by the Eligible Executive in willful misconduct
either (x) involving the Company or its assets, business or employees, or (y)
which is materially injurious to the Company economically or to the Company's
reputation; (II) the Eligible Executive's conviction or indictment for (or
pleading guilty or nolo contendere to) (x) a felony, or (y) any other crime
involving any financial or moral impropriety, or (z) any other crime which, in
the determination of the Board would materially interfere with the Eligible
Executive's ability to perform his or her services to the Company or otherwise
be materially injurious to the Company economically or otherwise; (III) the
continued and substantial failure by the Eligible Executive to perform his or
her duties with the Company (other than a failure resulting from the Eligible
Executive's incapacity due to physical or mental illness or injury), which
failure has continued for a period of at least ten (10) days after written
notice thereof from the Company; (IV) the breach by the Eligible Executive of
any material provisions of any agreement between the Eligible Executive and the
Company, which breach is not cured within ten (10) days after written notice
thereof from the Company; or (V) the Eligible Executive's refusal to follow the
legal written direction of the Board or a more senior officer within five (5)
business days of it being given, provided that the foregoing refusal shall not
be "Cause" if the Eligible Executive, in good faith, believes that such
direction is illegal and the Eligible Executive promptly so notifies the Board.

                                   "Disability" shall mean, as to each Eligible
Executive, the Eligible Executive's failure to perform his or her material
duties and responsibilities as a result of physical or mental illness or injury
for one hundred eighty (180) days (including weekends and holidays) during a
three hundred sixty-five (365) day period.



Appendix C

ACCEPTANCE FORM AND RELEASE

Release

            1.        I agree and acknowledge that the payments and other
benefits provided pursuant to the Overseas Shipholding Group, Inc. Severance
Protection Plan ("Plan"), effective January 1, 2006: (i) are in full discharge
of any and all liabilities and obligations of the Company to me, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement, policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between me and the Company; and (ii) exceed any
payment, benefit, or other thing of value to which I might otherwise be entitled
under any policy, plan or procedure of the Company and/or any agreement between
me and the Company.



            2.        In consideration for the payments and benefits to be
provided to me pursuant to the Plan, I forever release and discharge the Company
from any and all claims. This includes claims that are not specified in this
Acceptance Form and Release (this "Release"), claims of which I am not currently
aware, claims under: (i) the Age Discrimination in Employment Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Americans
with Disabilities Act, as amended; (iv) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers' Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys' fees, costs, disbursements and/or the like. Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
and (ii) my rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985.

            3.        This Release applies to me and to anyone who succeeds to
my rights, such as my heirs, executors, administrators of my estate, trustees,
and assigns. This Release is for the benefit of (i) the Company, (ii) any
related corporation or entity, (iii) any director, officer, employee, or agent
of the Company or of any such related corporation or entity, or (iv) any person,
corporation or entity who or that succeeds to the rights of the Company or of
any such person, corporation or entity.

            4.        I acknowledge that I: (a) have carefully read in their
entirety the Plan, this Release [and the information attached as Appendix I
provided pursuant to the Older Workers Benefit Protection Act]; (b) have had an
opportunity to consider fully for at least [twenty-one (21)] [forty-five (45)]
days the terms of the Plan, this Release [and information attached as
Appendix I]; (c) have been advised by the Company in writing to consult with an
attorney of my choosing in connection with the Plan, this Release [and the
information attached as Appendix I]; (d) fully understand the significance of
all of the terms and conditions of the Plan, Release [and the information
attached as Appendix I], and have discussed them with my independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
my satisfaction any questions I have asked with regard to the meaning and
significance of any of the provisions of the Plan, this Release [and the
information attached as Appendix I]; and (f) am signing this Release voluntarily
and of my own free will and assent to all the terms and conditions contained
herein and contained in the Plan and the Release.

            5.        I understand that I will have [twenty-one (21)]
[forty-five (45)] days from the date of receipt of this Release [and information
attached as Appendix I] to consider the terms and conditions of those documents.
I may accept this Release by signing and returning it to
                            . After executing this Release and returning it to
                             , I shall have seven (7) days (the "Revocation
Period") to revoke this Release by indicating my desire to do so in writing
delivered by no later than 5:00 p.m. on the seventh (7th) day following the date
I sign and return this Release. The effective date of this Release shall be the
eighth (8th) day following my signing and return of this Release. If the last
day of the Revocation Period falls on a Saturday, Sunday or holiday, the last
day of the Revocation Period will be deemed to be the next business day. In the
event I do not accept this Release, or in the event I revoke this Release during
the Revocation Period, my rights under the Plan, this Release, including but not
limited to my rights to receive payments and other benefits from the Company,
shall be deemed automatically null and void.

Print
Name:                                                 Date:                         
                         Employee
Signature:                                          
                         Employee

 

STATE OF NEW YORK

)

 

)  ss:

COUNTY OF

)

 

 

On this          day of                                       , before me
personally came                              to be known and known to me to be
the person described and who executed the foregoing Release, and (s)he duly
acknowledged to me that (s)he executed the same.

                   ________________________
                               Notary Public

ACCEPTANCE FORM AND RELEASE

Acceptance Form

:



I have read the OSG Shipholding Group, Inc. Severance Protection Plan, effective
January 1, 2006 ("Plan") and the accompanying Release [and the information
attached as Appendix I] and hereby accept the benefits provided under the Plan,
subject to the terms and conditions set forth in the Plan and the Release.

Print Name:                                               
Date:                                 
Employee

Signature:                                            
Employee

 

STATE OF NEW YORK

)


 

)  ss:


COUNTY OF

)

 

 

On this          day of                                  , before me personally
came                    to be known and known to me to be the person described
and who executed the foregoing Release, and (s)he duly acknowledged to me that
(s)he executed the same.

                                           


Notary Public



APPENDIX D

PROVISIONS RELATING TO ERISA



                                    A.       Claims Procedure

                                    1.        Any claim by an Eligible Executive
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to a person
designated by the Committee from time to time for such purpose. If the
designated person receiving a claim believes, following consultation with the
Chairman of the Committee, that the claim should be denied, he or she shall
notify the Eligible Executive in writing of the denial of the claim within
ninety (90) days after his or her receipt thereof. This period may be extended
an additional ninety (90) days in special circumstances and, in such event, the
Eligible Executive shall be notified in writing of the extension, the special
circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Eligible Executive's failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
until the date on which the Eligible Executive responds to the Plan's request
for information.

                                    2.          If a claim is denied in whole or
in part, or any adverse benefit determination is made with respect to the claim,
the Eligible Executive will be provided with a written notice setting forth (a)
the specific reason or reasons for the denial making reference to the pertinent
provisions of the Plan or of Plan documents on which the denial is based, (b) a
description of any additional material or information necessary to perfect or
evaluate the claim, and explain why such material or information, if any, is
necessary, and (c) inform the Eligible Executive of his or her right, pursuant
to Paragraph A(1) of this Appendix, to request review of the decision. The
notice shall also provide an explanation of the Plan's claims review procedure
and the time limits applicable to such procedure, as well as a statement of the
Eligible Executive's right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review. If an Eligible Executive
is not notified (of the denial or an extension) within ninety (90) days from the
date the Eligible Executive notifies the Plan Administrator, the Eligible
Executive may request a review of the application as if the claim had been
denied.

                                    3.          An Eligible Executive may appeal
the denial of a claim by submitting a written request for review to the
Committee, within sixty (60) days after written notification of denial is
received. Such period may be extended by the Committee for good cause shown. The
claim will then be reviewed by the Committee. In connection with this appeal,
the Eligible Executive (or his or her duly authorized representative) may (a) be
provided, upon written request and free of charge, with reasonable access to
(and copies of) all documents, records, and other information relevant to the
claim; and (b) submit to the Committee written comments, documents, records, and
other information related to the claim. If the Committee deems it appropriate,
it may hold a hearing as to a claim. If a hearing is held, the Eligible
Executive shall be entitled to be represented by counsel.

                                    4.         The review by the Committee will
take into account all comments, documents, records, and other information the
Eligible Executive submits relating to the claim. The Committee will make a
final written decision on a claim review, in most cases within sixty (60) days
after receipt of a request for a review. In some cases, the claim may take more
time to review, and an additional processing period of up to sixty (60) days may
be required. If that happens, the Eligible Executive will receive a written
notice of that fact, which will also indicate the special circumstances
requiring the extension of time and the date by which the Committee expects to
make a determination with respect to the claim. If the extension is required due
to the Eligible Executive's failure to submit information necessary to decide
the claim, the period for making the determination will be tolled from the date
on which the extension notice is sent to the Eligible Executive until the date
on which the Eligible Executive responds to the Plan's request for information.

                                    5.          The Committee decision on the
claim for review will be communicated to the Eligible Executive in writing. If
an adverse benefit determination is made with respect to the claim, the notice
will include (a) the specific reason(s) for any adverse benefit determination,
with references to the specific Plan provisions on which the determination is
based; (b) a statement that the Eligible Executive is entitled to receive, upon
request and free of charge, reasonable access to (and copies of) all documents,
records and other information relevant to the claim; and (c) a statement of the
Eligible Executive's right to bring a civil action under Section 502(a) of
ERISA. An Eligible Executive may not start a lawsuit to obtain benefits until
after he or she has requested a review and a final decision has been reached on
review, or until the appropriate time frame described above has elapsed since
the Eligible Executive filed a request for review and you have not received a
final decision or notice that an extension will be necessary to reach a final
decision. The law also permits the Eligible Executive to pursue his or her
remedies under section 502(a) of ERISA without exhausting these appeal
procedures if the Plan has failed to follow them.



                            B.        Plan Interpretation and Benefit
Determination

                            1.         The Committee (or, where applicable, any
duly authorized delegee of the Committee) shall have the exclusive right, power,
and authority, in its sole and absolute discretion, to administer, apply and
interpret the Plan and any other documents, and to decide all factual and legal
matters arising in connection with the operation or administration of the Plan.

                           2.        Without limiting the generality of the
foregoing paragraph, the Committee (or, where applicable, any duly authorized
delegee of the Committee) shall have the sole and absolute discretionary
authority to:

                                      (a)     take all actions and make all
decisions (including factual decisions) with respect to the eligibility for, and
the amount of, benefits payable under the Plan;

                                      (b)     formulate, interpret and apply
rules, regulations and policies necessary to administer the Plan;

                                      (c)     decide questions, including legal
or factual questions, relating to the calculation and payment of benefits, and
all other determinations made, under the Plan;

                                      (d)     resolve and/or clarify any factual
or other ambiguities, inconsistencies and omissions arising under this Plan or
other Plan documents; and

                                      (e)     process, and approve or deny,
benefit claims and rule on any benefit exclusions.

               All determinations made by the Committee (or, where applicable,
any duly authorized delegee of the Committee) with respect to any matter arising
under the Plan shall be final and binding on the Company, Eligible Executive,
Participant, beneficiary, and all other parties affected thereby.